DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record US 2009/0298522 A1 to Chaudhri et al. (hereinafter “Chaudhri”) discloses a method and a communication system for dynamic RF spectrum allocation among a plurality of RF transmitters. A message can be received from a first communication system. The message can include a request for available RF spectrum over which to transmit RF signals. The message can indicate a geographic location of a first non-incumbent transmitter associated with the first communication system. Further, for the RF spectrum, a maximum power level can be determined at which the first non-incumbent transmitter may transmit without exceeding a threshold level of interference at least one focal point. A RF spectrum list identifying at least the RF spectrum and the determined maximum power level can be communicated to the first communication system.
The prior art of record US 2012/0201208 A1 to Kang et al. (hereinafter “Kang”) discloses a system for managing resources in a communication system including a plurality of systems, which do not have a permission for a first frequency band, includes a plurality of coexistence managers configured to, when a frequency band available for the plurality of systems is searched from the first frequency band, manage the plurality of systems for coexistence and frequency sharing of the plurality of systems in the available frequency band; a coexistence enabler configured to transmit and receive information of the plurality of systems and information of the coexistence manager; and a coexistence discovery and information server configured to support control of the coexistence manager over the plurality of systems, wherein predetermined messages are transmitted and received among the coexistence discovery and information server, the plurality of coexistence managers and the coexistence enabler to discover neighbor systems among the plurality of systems.
Chaudhri and Kang do not explicitly disclose the limitations of a secondary communication system that has resources coordinated by a spectrum management system with a first communication system, comprising: circuitry configured to provide spectrum use information to the spectrum management system, the spectrum use information includes information indicating a spectrum use condition of the secondary communication system and indicates that the secondary communication system is authorized to utilize resources from the first communication system when the resources of the first communication system are not in use; receive determined communication characteristic information of the secondary communication system from the spectrum management system; and determine the spectrum use of the secondary communication system based on the determined communication characteristic information.
Chaudhri and Kang do not explicitly disclose a spectrum management system that coordinates resources between a first communication system and a secondary communication system, comprising: circuitry configured to identify interference information of the secondary communication system, the secondary communication system configured to be managed by the spectrum management system; provide the interference information to another spectrum management system; receive a determined interference response from the other spectrum management system; and determine a communication characteristic of the secondary communication system based on the determined interference response, wherein the circuitry identifies the interference based on spectrum use information corresponding to the secondary communication system, and the spectrum use information indicates that the secondary communication system is authorized to utilize resources from the first communication system when the resources of the first communication system are not in use.
Chaudhri and Kang do not explicitly disclose a method performed by a spectrum management system of coordinating resources between a first communication system and a secondary communication system, the method comprising: identifying interference information of the secondary communication system, the secondary communication system configured to be managed by the spectrum management system; providing the interference information to another spectrum management system; receiving a determined interference response from the other spectrum management system; determining a communication characteristic of the secondary communication system based on the determined interference response; and identifying the interference based on spectrum use information corresponding to the secondary communication system, wherein the spectrum use information indicates that the secondary communication system is authorized to utilize resources from the first communication system when the resources of the first communication system are not in use.
Accordingly claims 1-10 and 12-13 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-10 and 12-13 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/Examiner, Art Unit 2476